Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 8/15/2022 amending claims 1-2, no new cancellation or adding to the claim was introduced.
In virtue of this communication, claims 1 and 2 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) rejection, Applicant amends claims 1-2, requests reconsideration and withdrawal of the rejection. The amended claim language has been fully considered. While the amended language overcomes the 35 U.S.C. 112(b) rejection in the non-final office action, the language introduces new indefiniteness as explained in the claim objections paragraph below.  
Regarding the 35 U.S.C. 103 rejection, Applicant amends claim 1, contends the art of record fails to teach the limitation “a register configured to store a first sensing data of a first sensing period, generate second sensing data during a second sensing period by a comparison result, and output the second sensing data, wherein the first sensing period is a sensing period of a previous horizontal period, the second sensing period is a sensing period of a current horizontal period and the driving period is between the first sensing period and the second sensing period." The office respectfully disagrees. The language contains indefiniteness issue as explained in the relevant paragraph below. The claim language also just naming three timing periods in the order of their occurrence, a sensing period, followed by a driving period, and then followed by a second sensing period. The limitation is also disclosed by reference Kwon FIG. 4 as the circuit and timing are being used repeatedly. 
Claim 2 includes similar limitation as claim 1, and is rejected with similar rationale as explained in the current office action. 

Claim Objections
Claim 1 is objected to as claim 1 language recites, “ ... a register configured to store a first sensing data of a first sensing period, generate second sensing data during a second sensing period by a comparison result ...” Person of ordinary skill in the art (posita) would agree a register is a storage unit, it can only generate the stored input data (and/or its inverse). A register is unable to generate a comparison result. 
Claim 1 is further objected to as claim 1 language “the first sensing data provided from the level shifter into the first sensing signal for the sensing period” has insufficient antecedent base for “the first sensing signal.“ 

Claim 1 is further discloses “a register configured to store a first sensing data of a first sensing period, generate second sensing data during a second sensing period by a comparison result, and output the second sensing data”. The claim language fails to disclose what is being compared, and what type of comparison result would be generated. If the register always output the second sensing data, the comparison would be unnecessary
Claim 2 is objected to as claim 2 language recites, “ ... a register configured to store first sensing data of a first sensing period, generate second sensing data for a second sensing period, and output the second sensing data...” When a register stores first sensing data, it can only generates first sensing data, it would not be able to generate second sensing data without storing the second sensing data in the first place, which the claim language does not specify. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2 are rejected underKwon; Oh-Jo et al. (US 20140204071 A1) in view of Kim; Changhee et al. (US 20160071445 A1)
As to claim 1, Kwon discloses a source driver comprising: a source driving module ([0052] Referring to FIG. 2, the pixel 140, according to an example embodiment of the present invention, includes an organic light emitting diode OLED and a pixel circuit 142 for supplying current to an organic light emitting diode OLED. 
[0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an embodiment of the present invention. In FIG. 4, a process of measuring the OLED deterioration information on the pixel 140, ...
[0084] FIG. 5 is a diagram illustrating an operating process in a driving period, according to an embodiment of the present invention. In FIG. 5, a process of supplying the data signals to the pixel 140 ) comprising a DAC (Digital- Analog Converter) (DAC 124), and configured to convert display data into a source signal for a driving period and output the source signal to a display panel ([0084] FIG. 5 is a diagram illustrating an operating process in a driving period),  ([0047] The data driving unit 120 includes a deterioration part (not illustrated) and a supply part (not illustrated) in each channel. The supply part may be used to supply data signals, corresponding to a second data Data2 supplied from the timing control unit 150, to a data line, which may be any one of data lines D1 to Dm); and a conversion module configured to use the DAC ([0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an embodiment of the present invention. In FIG. 4, a process of measuring the OLED deterioration information on the pixel 140, [0084] FIG. 5 is a diagram illustrating an operating process in a driving period, according to an embodiment of the present invention. In FIG. 5, a process of supplying the data signals to the pixel 140.
Also, within a circuit, all components are configured to use each other to fulfill the intended function of the circuit), wherein the conversion module comprises: a register configured to store a first sensing data of a first sensing period ([0035] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an example embodiment of the present invention. Notice Fig. 4 timing diagram is an example of many sensing periods. 
[0074] The controller 128 supplies the deterioration data to the holding latch 123 so that an intermediate voltage may be generated in the DAC 124 in an initial period of the sensing period), generate second sensing data during a second sensing period (please see claim objection above) by a comparison result, and output the second sensing data (The claim language fails to disclose what is being compared, and what type of comparison result would be generated. Please see claim objection above); wherein the first sensing period is a sensing period of a previous horizontal period, the second sensing period is a sensing period of a current horizontal period and the driving period is between the first sensing period and the second sensing period (FIG. 4  circuit and timing being used repeatedly. Notice that the preceding limitation is just naming three timing periods in the order of their occurrence, a sensing period, followed by a driving period, and then followed by a second sensing period). 
Kwon fails to directly disclose utilizing a sample and hold circuit. 
However, in a similar field of endeavor, Kim discloses a light emitting display driver circuit with degradation detection and compensation circuitry similar to Kwon, comprises a sample and hold circuit configured to sample and hold a second sensing signal obtained by sensing the display panel at the second sensing 
period and provides the second sensing signal ([0057] As shown in FIG. 5, each subpixel P may include an organic element OLED, a driving TFT DT, a storage capacitor Cst, a first switch TFT ST1, and a second switch TFT ST2.[0060-61] Each sensing unit SU may include an initialization switch SW1, a sampling switch SW2, and a sample and hold unit S/H). The initialization switch SW1 is turned on in response to an initialization control signal PRE and turns on the flow of a current between an input terminal of the initialization voltage Vpre and the sensing line 14B. The sampling switch SW2 is turned on in response to a sampling control signal SAM and connects the sensing line 14B to the sample and hold unit S/H. When the sampling switch SW2 is turned on, the sample and hold unit S/H samples and holds a voltage (as the sensing voltage) stored in a line capacitor LCa of the sensing line 14B and then transmits the voltage to the ADC). 
The combination of Kwon and Kim continues to teach a comparator configured to provide the comparison result corresponding to a difference between the first sensing signal, outputted from the DAC, corresponding to the first sensing data of the first sensing period and the second sensing signal of the second sensing period provided from the sample and hold circuit (Kwon ([0079-81] during the sensing period, the second switching device SW2 is turned on, and the first switching device SW1 is set to be turned off. In addition, the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period, so that an intermediate voltage of the voltage to be generated in the DAC 124 is generated. Therefore, the DAC 124 outputs the intermediate voltage to the buffer 125 corresponding to the deterioration date. ...Then, a deterioration voltage, corresponding to the current is sensed at the anode electrode of the organic light emitting diode OLED... The comparator 127 compares the voltage output from the buffer 125 with the deterioration voltage, and then the compared result is supplied to the controller 128),  
the source driving module comprises: a switching circuit (Kwon: a switching unit 170) configured to select and provide one of the first sensing data and the display data (Kwon [0077] FIG. 4 is a diagram illustrating an operating process in a sensing period, [0084] FIG. 5 is a diagram illustrating an operating process in a driving period); 
a level shifter configured to perform level shifting on the first sensing data or the display data provided from the switching circuit (Kwon [0091] The supply part 300′, according to another embodiment of the present invention, further includes a level shifter 129 positioned between the holding latch 123 and the DAC 124. The level shifter 129 allows the increase of the voltage level of the deterioration data supplied from the holding latch 123); the DAC configured to convert the display data provided from the level shifter into the source signal for the driving period (Kwon Fig. 6: data path from Data2, going through the DAC, then to Dm) or convert the first sensing data provided from the level shifter into the first sensing signal for the sensing period; and an output buffer configured to drive the source signal or the first sensing signal outputted from the DAC (Kwon buffer 125). 
(Notice Fig. 6 circuit performs the function of receiving sensing data from pixel unit 130 port Dm throughout first, second and subsequent sensing periods. Based on Fig. 6 circuit design, these sensing data can be stored in controller 128, holding latch 123 and/or Buffer 125 for future use. Similarly, any source signal can be accepted from port Data2, and stored in controller 128, holding latch 123 and/or Buffer 125 for future use. 
Fig. 6 circuit by design is capable of comparing any two among the first, second sensing data and source signal with comparator 127. Fig. 6 circuit by design is also capable of
driving the pixel unit 130 with any one of the first, second sensing data and the source signal). 
It would have been obvious to one of ordinary skill in the art to apply Kim’s sample and hold circuit configured to sample and hold a sensing data into Kwon’s driver circuit, because Kim’s circuit adopts a voltage setting method, which is “ advantageous in increasing the aperture ratio of the display panel”, as revealed by Kim in [0095]. 

As to claim 2, Kwon discloses a source driver ([0037] FIG. 6 is a diagram illustrating a data driving unit) comprising: a latch configured to store display data (holding latch 123, storing data from display data Data2); a register configured to store first sensing data of a first sensing period ([0079] ... the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period. [0082] In addition, the deterioration data output from the holding latch 123 is stored at the memory 180. [0035] FIG. 4 is a diagram illustrating an operating process in a sensing period, according to an example embodiment of the present invention. 
Notice that Fig. 4 timing diagram is an example of many sensing periods), generate second sensing data for a second sensing period, and output the sensing data (second sensing data can be generated the same way as the first sensing data, at a period after the claimed first sensing period. Please see claim objection above), wherein the first sensing period is a sensing period of a previous horizontal period, the second sensing period is a sensing period of a current horizontal period and the driving period is between the first sensing period and the second sensing period (FIG. 4  circuit and timing being used repeatedly. Notice that the preceding limitation is just naming three timing periods in the order of their occurrence, a sensing period, followed by a driving period, and then followed by a second sensing period); a switching circuit configured to select and provide the first sensing data of the register for the second sensing period (Fig. 4 as a diagram for sensing period, with switch sw2 in the connected state to provide the second sensing data for the sensing period ) or select and provide the display data of the latch for driving the period (Fig. 5 as a diagram for driving period, with switch sw1 in the connected state to provide the display data (Data2) which can be stored at  sampling latch 122 and/or holding latch 123 ); a level shifter configured to perform level shifting on the first sensing data for the sensing period or the display data provided from the switching circuit for the driving period (Fig. 6: shifter 129); a DAC configured to convert the display data provided from the level shifter into a source signal for the driving period or convert the first sensing data provided from the level shifter into a first sensing signal for the sensing period (Fig 5-6: DAC 124, level shifter 129 and timing diagrams); an output buffer configured to drive the source signal for the driving period or the first sensing signal outputted from the DAC for the sensing period (Fig 5-6: Buffer 125). 
Kwon fails to directly disclose utilizing a sample and hold circuit. 
However, in a similar field of endeavor, Kim discloses a light emitting display driver circuit with degradation detection and compensation circuitry similar to Kwon, comprises a sample and hold circuit configured to sample and hold a second sensing signal obtained by sensing the display panel at the second sensing period and provides the second sensing signal ([0057] As shown in FIG. 5, each subpixel P may include an organic element OLED, a driving TFT DT, a storage capacitor Cst, a first switch TFT ST1, and a second switch TFT ST2.[0060-61] Each sensing unit SU may include an initialization switch SW1, a sampling switch SW2, and a sample and hold unit S/H). The initialization switch SW1 is turned on in response to an initialization control signal PRE and turns on the flow of a current between an input terminal of the initialization voltage Vpre and the sensing line 14B. The sampling switch SW2 is turned on in response to a sampling control signal SAM and connects the sensing line 14B to the sample and hold unit S/H. When the sampling switch SW2 is turned on, the sample and hold unit S/H samples and holds a voltage (as the sensing voltage) stored in a line capacitor LCa of the sensing line 14B and then transmits the voltage to the ADC). 
The combination of Kwon and Kim continues to teach a comparator configured to compare the first sensing signal, outputted from the output buffer, corresponding to the first sensing data of the first sensing period to the second sensing signal of the second sensing period provided from the sample and hold circuit (Kwon ([0079-81] during the sensing period, the second switching device SW2 is turned on, and the first switching device SW1 is set to be turned off. In addition, the controller 128 stores deterioration data on the holding latch 123 in an initial period of the sensing period, so that an intermediate voltage of the voltage to be generated in the DAC 124 is generated. Therefore, the DAC 124 outputs the intermediate voltage to the buffer 125 corresponding to the deterioration date. ...Then, a deterioration voltage, corresponding to the current is sensed at the anode electrode of the organic light emitting diode OLED... The comparator 127 compares the voltage output from the buffer 125 with the deterioration voltage, and then the compared result is supplied to the controller 128), wherein the register generates second sensing data by updating the comparison result of the comparator into the first sensing data (The preceding claim language is indefinite as explained in the claim objection above). 
It would have been obvious to one of ordinary skill in the art to apply Kim’s sample and hold circuit configured to sample and hold a sensing data into Kwon’s driver circuit, because Kim’s circuit adopts a voltage setting method, which is “ advantageous in increasing the aperture ratio of the display panel”, as revealed by Kim is [0095]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621